Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	In Claim 7 (Patent Claim 7),
	Line 8:  Delete “via”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach a urea tank system, comprising:  
a coaxial tube comprising an inner tube spaced away from an outer tube, wherein an interior volume of the inner tube is fluidly coupled to the inner tubular portion of the second end, and wherein a gap between the inner tube and the outer tube is fluidly coupled to the outer tubular portion of the second end;
an adapter comprising a first tubular end comprising an adapter inner tubular portion and an adapter outer tubular portion arranged coaxially and spaced apart from one another, where the adapter inner tubular portion is connected to the inner tube of the coaxial tube and the adapter outer tubular portion is coupled to the outer tube of the coaxial tube;
an angled tube is fluidly coupled to a gap arranged between the adapter inner tubular portion and the adapter outer tubular portion, wherein the angled tube is fluidly coupled to a gas outlet of a urea tank, as defined within claim 1 along with all other claim limitations.

an adapter comprising a first tubular end comprising an inner tubular portion and an outer tubular portion, wherein the inner tube engages with the inner tubular portion and the outer tube engages with the outer tubular portion, the adapter further comprising a second tubular end in fluid connection with the outer tubular portion and connectable to the gas outlet of the urea tank and the gas passage of the coaxial tubes between a plurality of grooves of the first tubular end and a third tubular end, wherein the third tubular end is in fluid connection with the urea inlet of the urea tank, and wherein the second tubular end is linear and angled relative to the first and third tubular ends, as defined within the context of claim 7 along with all other claim limitations.

an adapter comprising a first tubular end comprising an inner tubular portion
and an outer tubular portion, wherein the inner tube engages with the inner tubular portion and the outer tube engages with the outer tubular portion, the adapter further comprising a second tubular end shaped as an angled tube in fluid connection with the outer tubular portion and connectable to a gas outlet of the urea tank and a gas passage between the inner and outer tubes, an intersection between the gas passage and the second tubular end is positioned between a plurality of grooves of the first tubular end and a third tubular end, wherein the third tubular end is in fluid connection with the urea inlet of the urea tank, wherein the second tubular end is linear and angled relative to the first and third tubular ends, as defined within the context of claim 13 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753